DETAILED ACTION

Election/Restriction
This application contains claims directed to the following patentably distinct species:  each of products recited in claim 41.  In particular, a coated material with the following different substrates, each of which is directed to a different species, is claimed (each species number is listed in parenthesis): (1) a ceramic material; (2) a ceramic coating; (3) a ceramic matrix composite; (4) a metal; (5) a metal alloy; (6) metal oxides; (7) carbides; (8) nitrides; (9) graphite; (10) composite materials from carbon; (11) composite materials from metal; particulate or fiber-reinforced  (12) metal or (13) ceramic composites; (14) metallic foams; oxides of (15) aluminum, (16) zirconium, (17) hafnium, (18) tantalum, (19) titanium, (20) chromium, (21) nickel, (22) silicon, (23) yttrium, or (24) cerium; (25) titanium alloys; (26) nickel,  (27) cobalt or (28) iron based superalloys; (29) tungsten; (30) rhenium; (31) hafnium; (32) aluminum, (33) titanium, (34) chromium, (35) nickel, (36) iron or (37) cobalt in a form of sacrificial oxide formers; (38) silicon carbide; (39) silicon nitride;  (40) fused silica: (41) aluminosilicates; (42) perovskite oxides; (43) pyrochlore oxides; (44) carbon; and inorganic or (45) organic structure that contains open pores that are stable at curing temperatures used to form the phosphor-alumina coatings. Note: the "inorganic…structure that contains pores" is considered to encompass all of the preceding species listed in the claim.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

The species are independent or distinct because they are directed to materially different products with materially different compositions and materially different properties. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 21 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the different species are directed to materially different products with materially different compositions, structures, and properties, an excessive number of separate search queries would be necessary if the species were examined together, and prior art applicable to one is not likely applicable to the others.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. NOTE: Applicant is requested to list the actual name of the selected species (e.g. "fiber-reinforced ceramic composite") in their response. 

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784